Title: To James Madison from Joseph Wheaton, 24 August 1808
From: Wheaton, Joseph
To: Madison, James



Very Dear Sir
Washington City Augst. 24, 1808

Will you have the goodness to examine & Present the inclosed to the President.  I cannot persuade myself that he will consider me a banished Man in my native land, or that Justice which is So clearly my due, Shall be withheld from Me, when one Simple line advisory to the Dupety Post Master General will releive me from extreme embarrassment.  I am So clearly & fully Persuaded of his correctness, and of his being too elevated to be governed by any Prejudice to My disadvantage, that I cannot Permit a doubt to enter my Mind of his due consideration  Pleas to accept the assurance of My regard

Joseph Wheaton


Mrs. Wheaton Presents her respects, & Join the Children in love to your Better Self

